J-A09042-16


                                  2016 Pa. Super. 150


KEVIN DONALDSON, AS                               IN THE SUPERIOR COURT OF
ADMINISTRATOR OF THE ESTATE OF                          PENNSYLVANIA
SARAH C. DONALDSON, DECEASED AND
KEVIN DONALDSON, AS
ADMINISTRATOR OF THE ESTATE OF
SARAH C. DONALDSON, ON BEHALF OF
MICHAEL DONALDSON AND PAMELA
DOUGLAS, NATURAL PARENTS AND
STATUTORY HEIRS OF DECEDENT
SARAH C. DONALDSON

                             Appellees

                       v.

DAVIDSON BROTHERS, INC., MICHAEL
R. DAVIDSON, AND GEORGE E. DONLEY

                             Appellees
                        v.

LJF, INC., AND WILBERT QUADE

                             Appellants               No. 1419 MDA 2015


                   Appeal from the Order Entered July 24, 2015
                 in the Court of Common Pleas of Centre County
                       Civil Division at No.: 2008-3973-CD


BEFORE: FORD ELLIOTT, P.J.E., JENKINS, J., and PLATT, J.*

OPINION BY PLATT, J.:                                  FILED JULY 14, 2016

        Appellant, LJF, Inc. (LJF) and Wilbert Quade, appeal from two orders

of the trial court in this complicated case arising out of a fatal three-way
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A09042-16


motor vehicle accident.1        The first order, on June 1, 2010, sustained the

preliminary objections of Plaintiff/Appellee, Kevin Donaldson, Administrator

of the estate of his sister, Sarah Donaldson (the Donaldson interests), and

dismissed LJF’s counterclaim with prejudice. The second order, dated July

22, 2015 and filed July 24,2 granted the motion for judgment on the

pleadings of Davidson Brothers, Inc., Michael R. Davidson, and George E.

Donley3 (the Davidson interests), Defendants/Appellees, and dismissed LJF’s

cross-claims against the Davidson interests with prejudice.         The orders of

dismissal rejected LJF’s loss of contract claim. LJF maintains that the trial

court’s reliance on the Economic Loss Doctrine to reject the loss of contract

claim was improper. LJF asks us to reverse the decisions of the trial court

and remand for further proceedings.              Plaintiff/Appellee Donaldson and

defendants/Appellees have each separately filed motions to dismiss this

appeal. We decline to dismiss. However, we affirm the trial court’s orders,

albeit for reasons other than those relied on by the trial court.


____________________________________________


1
  We note that although Wilbert Quade is identified in the caption as a co-
Appellant, the Appellant brief is in fact submitted on behalf of LJF. We
discern no separate issues pertinent to Mr. Quade before us on review.
2
  Although this order is dated July 22 and referred to as such, the record
confirms that the order was filed, time-stamped and docketed on July 24.
We have amended the caption accordingly.
3
    Mr. Donley’s surname is alternately spelled “Donely” in the record.




                                           -2-
J-A09042-16


       This case has what a predecessor panel has characterized as a

“remarkably complex procedural history.” (Donaldson v. Davidson, No.

293 MDA 2013, unpublished memorandum at *2 (Pa. Super. filed June 3,

2014).4     We summarize only the facts and history most pertinent to the

issues before us on review.

       The underlying suit arises out of a tragic three-way motor vehicle

accident on June 16, 2008, on Route 322 in Potter Township, Centre County

which resulted in a fatality.           There is no dispute that George Donley,

operator of a tractor/trailer owned by Davidson Brothers, was driving

westbound behind Sarah Donaldson when his tractor/trailer rear-ended her

vehicle.5   As a result of the impact, Ms. Donaldson’s car was thrust into

eastbound     oncoming       traffic.     There,   she   collided   head-on   with   a

tractor/trailer owned by LJF and operated by Wilbert Quade. Ms. Donaldson

died from her injuries.


____________________________________________


4
  For a more detailed recitation of the facts and procedural history in the
underlying case we respectfully refer the reader to Donaldson v.
Davidson, supra, which adopts the factual summary in a companion case,
LJF, Inc. v. Davidson Bros., Inc., No. 1840 MDA 2011, unpublished
memorandum at *1-*3 (Pa. Super. filed September 25, 2012).
5
  The parties do dispute causality. The Donaldson interests maintain that
the original collision was caused by Donley’s negligence. The Davidson
interests maintain that the collision occurred when Sarah Donaldson
attempted to change lanes, and then abruptly tried to return to her original
lane. LJF alleges that Ms. Donaldson’s negligence contributed to or caused
her fatal injuries.



                                           -3-
J-A09042-16


      Kevin Donaldson, Sarah’s brother and Administrator of her estate, filed

a complaint on September 16, 2008.           On April 30, 2009, he filed an

amended complaint, which brought wrongful death and survivor actions

against the Davidson interests. The Davidson interests later joined LJF and

Mr. Quade as additional defendants, essentially alleging that negligence by

Mr. Quade caused or contributed to the death of Ms. Donaldson.

      Of special note for this appeal, on October 9, 2009, LJF settled

property claims with the Davidson interests, their insurer and their

attorneys, for $15,181.00. (See Property Damage Release and Settlement

Agreement,” 10/09/09).     The release was signed by Leo C. Frailey “[a]s

[d]uly authorized agent/representative for LJF, Inc.” (Id. at 2). Specifically,

the release and settlement agreement “remise[d], release[d] and forever

discharge[d]   Northland   Insurance    Company,   Davidson   Brothers,   Inc.,

Michael R. Davidson, George E. Donley, and Rawle & Henderson LLP[.]” (Id.

at 1). The release and settlement agreement further encompassed:

      [T]heir successors, assigns, associates, heirs, executors,
      administrators, and/or all other persons, firms, corporations, of
      and from any and every claim, demand, right, or cause of action,
      involving property damage, down-time, clean-up, repairs,
      towing, and all other non-injury related costs, expenses, and/or
      fees (with the exception of any claim for loss of contract
      which is hereby preserved) on account of or in any way
      growing out of, an incident or event which occurred on or about
      June 16, 2008 on Route 322 west of the town of Potters Mills,
      Potter Township, Centre County, Pennsylvania, and set forth and
      described in the resulting lawsuit[.]

(Id.) (emphasis in original).


                                       -4-
J-A09042-16


       On October 29, 2009, LJF, in its Answer and Counterclaim to the

joinder complaint, asserted liability claims against the Donaldson interests as

well as the Davidson interests including, inter alia, a claim for “loss of

contract.”     (Answer of Additional Defendants, Counterclaims, ¶ 69(l)).

Donaldson filed preliminary objections. The trial court sustained Donaldson’s

preliminary objections and dismissed LJF’s counterclaim with prejudice.

       LJF appealed but a panel of this Court quashed the appeal as

interlocutory, reasoning that “[b]ecause the June 1, 2010 order did not

dispose of LJF’s cross-claim against Davidson Brothers, the order [was] not a

final order for purposes of appeal.” (Donaldson, supra at *12).

       The Davidson interests filed a motion for judgment on the pleadings,

which the trial court granted, on July 24, 2015.       The trial court denied

reconsideration.6 This timely appeal followed.7

       Appellant raises eight questions on appeal:
____________________________________________


6
  It bears noting that in a separate action, on July 24, 2009, LJF had filed
essentially over-lapping claims against the Davidson interests. See LJF,
Inc. supra at *1-*3. This Court affirmed the trial court’s order sustaining
the Davidson interests’ preliminary objections, and dismissing LJF’s claim
with prejudice. (See id. at *13). The LJF panel reasoned that collateral
estoppel barred LJF’s loss of contract claim and damages cause of action
against the Davidson interests in the second case because the trial court had
decided those claims adversely to LJF on the merits in the instant case, after
a full and fair opportunity to litigate the issue. (See id. at *9-*10).
7
  Appellant filed a statement of errors complained of on appeal, on
September 21, 2015. The trial court filed a Rule 1925(a) statement, on
October 22, 2015, referencing its opinion and order of June 1, 2010. See
Pa.R.A.P. 1925.



                                           -5-
J-A09042-16


             1. Whether Appellant LJF, Inc. properly pleaded the
       occasioning of property damage to its tractor-trailer combination
       so as to exclude the application of the economic loss doctrine
       defense as a bar Appellant’s [sic] claims for loss of contract
       damages[?]

             2. Whether, under the facts and circumstances of this
       case, the economic loss doctrine bars Appellant LJF, Inc.’s claims
       and damages for loss of contact [sic] [?][8]

             3. Whether Appellant, LJF, Inc.’s release of property
       damage claims, via partial release and settlement agreement,
       should preclude LJF, Inc. from seeking economic losses due to
       loss of a contract, which resulted from property damage that
       was sustained in a motor vehicle collision[?]

             4. Whether admissions in pleadings and provisions of a
       partial settlement/release agreement, which admit the
       occurrence of property damage in a civil action, precludes the
       application of the economic loss doctrine[?]

             5. Whether a provision contained within a partial
       settlement/release agreement, which specifically and expressly
       reserves a releasor’s right to assert claims for loss of contract
       arising from a motor vehicle collision, precludes the application
       of the economic loss doctrine to bar said claims[?]

             6. Whether Plaintiff-Appellees, who were not a parties [sic]
       or signators to the partial release and settlement agreement,
       may present such agreement as the basis for asserting the
       economic loss doctrine as a defense to loss of contract damage
       claims set forth against it[?]

            7. Whether the economic loss doctrine is an affirmative
       defense that is waived if not raised by Preliminary Objection
       and/or New Matter[?]


____________________________________________


8
  We observe that Appellant intermittently but repeatedly refers to “loss of
contact” instead of “loss of contract” throughout the brief. (See, e.g.,
Appellant’s Brief at 16, 17, n.3 at 20, 22, etc.).



                                           -6-
J-A09042-16


             8. Whether the law of the case doctrine was properly
       applied to bar Appellant LJF, Inc.’s loss of contract claims against
       Defendant-Appellee[?]

(Appellant’s Brief, at 4-5).

       LJF maintains that the trial court erred in granting the preliminary

objections of the Donaldson interests and the motion for judgment on the

pleadings of the Davidson interests. (See id. at 16-17).

       The central issue underlying all of LJF’s questions, explicitly in the first

seven and implicitly in the eighth, (see id. at 26), is whether an otherwise

general release which expressly reserved a “loss of contract” claim

adequately preserved that issue, or if it is barred by the Economic Loss

Doctrine.9 LJF argues that the Economic Loss Doctrine does not apply.

       Further, LJF posits that the Law of the Case Doctrine should not apply

to enforce the Economic Loss Doctrine. LJF suggests that this Court should

____________________________________________


9
  Nevertheless, it bears noting that Appellant’s brief does not present and
develop eight arguments in support of the eight questions raised. Appellant
presents four arguments. (See Appellant’s Brief, at 19, 22, 24, and 26;
see also id. at 18-26). Appellant thus fails to comply with Pa.R.A.P. 2119,
which in relevant part provides:

              General rule. The argument shall be divided into as
       many parts as there are questions to be argued; and shall have
       at the head of each part─in distinctive type or in type
       distinctively displayed─the particular point treated therein,
       followed by such discussion and citation of authorities as are
       deemed pertinent.

Pa.R.A.P. 2119(a).




                                           -7-
J-A09042-16


reverse the orders sustaining the preliminary objections and granting

judgment on the pleadings and remand to the trial court for further

proceedings on loss of contract. (See id. at 26-27). We disagree.

      Our standard of review for the sustaining of preliminary objections is

well-settled.

            In determining whether the trial court properly sustained
      preliminary objections, the appellate court must examine the
      averments in the complaint, together with the documents and
      exhibits attached thereto, in order to evaluate the sufficiency of
      the facts averred. The impetus of our inquiry is to determine the
      legal sufficiency of the complaint and whether the pleading
      would permit recovery if ultimately proven. This Court will
      reverse the trial court’s decision regarding preliminary objections
      only where there has been an error of law or abuse of discretion.
      When sustaining the trial court’s ruling will result in the denial of
      claim or dismissal of suit, preliminary objections will be
      sustained only where the case is free and clear of doubt.

Floors, Inc. v. Altig, 963 A.2d 912, 915 (Pa. Super. 2009), appeal denied,

980 A.2d 608 (Pa. 2009) (citation omitted).

             As a trial court’s decision to grant or deny a demurrer
      involves a matter of law, our standard for reviewing that decision
      is plenary. Preliminary objections in the nature of demurrers are
      proper when the law is clear that a plaintiff is not entitled to
      recovery based on the facts alleged in the complaint. Moreover,
      when considering a motion for a demurrer, the trial court must
      accept as true “all well-pleaded material facts set forth in the
      complaint and all inferences fairly deducible from those facts.”

Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 436 (Pa. 2004)

(citations omitted). Similarly,

            The question presented by the demurrer is whether, on the
      facts averred, the law says with certainty that no recovery is
      possible. Thus, our scope of review is plenary and our standard
      of review mirrors that of the trial court. Accepting all material

                                      -8-
J-A09042-16


      averments as true, we must determine whether the complaint
      adequately states a claim for relief under any theory of law.

Homziak v. GE Capital Warranty Corp., 839 A.2d 1076, 1079 (Pa. Super.

2003) (citations and internal quotation marks omitted), appeal denied, 860
A.2d 490 (Pa. 2004).

      “When reviewing a grant of a demurrer, we are bound neither by the

inferences drawn by the trial court, nor by its conclusions of law.”

Sclabassi v. Nationwide Mutual Fire Insurance Co., 789 A.2d 699, 701

(Pa. Super. 2001), appeal denied, 797 A.2d 915 (Pa. 2002) (citation and

internal quotation marks omitted). “[P]reliminary objections in the nature of

a demurrer require the court to resolve the issues solely on the basis of the

pleadings; no testimony or other evidence outside of the complaint

may be considered to dispose of the legal issues presented by the

demurrer.”    Williams v. Nationwide Mut. Ins. Co., 750 A.2d 881, 883

(Pa. Super. 2000) (citation omitted) (emphasis added).

      Our standard of review for the grant or denial of judgment on the

pleadings is equally well-settled.

            The standard to be applied upon review of a motion for
      judgment on the pleadings accepts all well-pleaded allegations of
      the complaint as true. The question presented by the demurrer
      is whether, on the facts averred, the law says with certainty
      that no recovery is possible. Where a doubt exists as to whether
      a demurrer should be sustained, this doubt should be resolved in
      favor of overruling it.

Tucker v. Philadelphia Daily News, 848 A.2d 113, 131 (Pa. 2004)

(citation and internal quotation marks omitted).

                                     -9-
J-A09042-16


           Entry of judgment on the pleadings is permitted under
     Pa.R.C.P. 1034 which provides for such judgment after the
     pleadings are closed, but within such time as not to delay trial.
     A motion for judgment on the pleadings is similar to a demurrer.
     It may be entered when there are no disputed issues of fact and
     the moving party is entitled to judgment as a matter of law. In
     determining if there is a dispute as to facts, the court must
     confine its consideration to the pleadings and relevant
     documents. The scope of review on an appeal from the grant of
     judgment on the pleadings is plenary. We must determine if the
     action of the court below was based on clear error of law or
     whether there were facts disclosed by the pleadings which
     should properly go to the jury.

Citicorp North America, Inc. v. Thornton, 707 A.2d 536, 538 (Pa. Super.

1998) (citations omitted). Likewise,

            Our scope and standard of review in appeals of a grant or
     denial of a motion for judgment on the pleadings is well-settled.
     This Court applies the same standard as the trial court and
     confines its consideration to the pleadings and documents
     properly attached thereto. We review to determine whether the
     trial court’s action respecting the motion for judgment on the
     pleadings was based on a clear error of law or whether there
     were facts disclosed by the pleadings which should properly go
     to the jury. We will affirm the grant of judgment on the
     pleadings only if the moving party’s right to succeed is certain
     and the case is so free from doubt that trial would clearly be a
     fruitless exercise.

Municipality of Mt. Lebanon v. Reliance Ins. Co., 778 A.2d 1228, 1231

(Pa. Super. 2001) (citations and quotation marks omitted).

     Here, we agree with Appellant that a cause of action was not barred by

the Economic Loss Doctrine. The Economic Loss Doctrine provides that no

cause of action exists for negligence that results solely in economic

damages unaccompanied by physical injury or property damage.         “Purely

economical [sic] loss, when not accompanied with or occasioned by injury, is

                                   - 10 -
J-A09042-16


considered beyond the scope of recovery even if a direct result of the

negligent act.”   Margolis v. Jackson, 543 A.2d 1238, 1240 (Pa. Super.

1988) (citation omitted).

      Our Supreme Court has recognized the applications and limitations of

the Economic Loss Doctrine.    See Excavation Techs., Inc. v. Columbia

Gas Co. of Pennsylvania, 985 A.2d 840, 842-43 (Pa. 2009) (recounting

roots and deciding applicability of Economic Loss Doctrine); see also

Aikens v. Balt. and Ohio R.R. Co., 501 A.2d 277, 278-79 (Pa. Super.

1985) (holding manufacturing plant employees who did not suffer personal

injury or property damage from train derailment which damaged plant could

not seek damages for lost wages); Margolis, supra at 1240 (affirming

denial of recovery at law against third party negligent tortfeasor for loss of

expected profits as indirect result of negligent incapacitation of claimants’

business partner).

      In Aikens, this Court traced the roots of the Economic Loss Doctrine

to Robins Dry Dock & Repair Co. v. Flint, 275 U.S. 303 (1927).           See

Aikens, supra at 279. In Robins the United States Supreme Court decided

that a charterer of a steamship could not recover damages for loss of use of

the ship caused by the negligence of the company repairing the ship.

Writing for the High Court, Mr. Justice Holmes stated:

      [N]o authority need be cited to show that, as a general rule, at
      least, a tort to the person or property of one man does not make
      the tort-feasor liable to another merely because the injured


                                    - 11 -
J-A09042-16


         person was under a contract with that other unknown to the
         doer of the wrong.

Id. at 309 (emphasis added).

         In this case, the trial court found that the allowance of damages to LJF

for its loss of contract claims would be counter to public policy. (See Trial

Court Opinion, 6/01/10, at 2-3). It reasoned that claims for economic losses

“such as loss of contract, are not a foreseeable result of negligence,” citing

Aikens.10      (Id. at 3).    Further, the court stated, even if there had been

claims for property damage at one time, once LJF signed the release, “it is

impossible for the [trial c]ourt to determine whether they actually existed.”

(Id.).

         In effect, the court syllogizes that if property claims are settled in a

release, they become undeterminable to the trial court. If they cannot be

determined, then they do not exist. If they do not exist, then LJF’s loss of

contract claim is solely for economic damages, and prohibited by the

Economic Loss Doctrine. We are constrained to disagree.

____________________________________________


10
     In Aikens, this Court concluded:

         Therefore, negligent harm to economic advantage alone is too
         remote for recovery under a negligence theory. The reason a
         plaintiff cannot recover stems from the fact that the negligent
         actor has no knowledge of the contract or prospective relation
         and thus has no reason to foresee any harm to the plaintiff’s
         interest.

Aikens, supra at 279 (emphasis added) (citations omitted).



                                          - 12 -
J-A09042-16


      First, the trial court’s reliance on public policy as articulated in Aikens

is misplaced and unsupportable. Neither Aikens, nor any of the remaining

principal cases cited by the trial court as controlling authority, address or

consider the effect of a release on the predicate condition of no claim for

personal injury or physical damage.

      Put another way, the policy in Aikens addresses the consequences

when the claim is solely for economic losses. It does not address, let alone

decide, under what alternative conditions a claim may be considered

“solely” for economic losses, specifically, if a settlement and release

“undoes,” or renders indeterminable, whether a property damage claim pre-

existed the release.

      In this case, it is beyond serious dispute that some property damage

occurred, as plainly supported by the claims of record, without substantive

objection.   We are constrained to conclude that the trial court erred in

assuming it had the authority or discretion to disregard that property

damage under the guise of applying public policy, or to extend the Economic

Loss Doctrine beyond the plainly stated pre-conditions established in the

controlling authority. None of the case law cited by the trial court supports

its conclusion.

      Furthermore, the trial court’s invocation of public policy is unavailing

for another reason.    Our Supreme Court, in the context of reviewing a

contract of insurance, has explained:


                                      - 13 -
J-A09042-16


         Public policy is to be ascertained by reference to the laws
         and legal precedents and not from general considerations
         of supposed public interest. As the term “public policy” is
         vague, there must be found definite indications in the law
         of the sovereignty to justify the invalidation of a contract
         as contrary to that policy . . . Only dominant public policy
         would justify such action.      In the absence of a plain
         indication of that policy through long governmental
         practice or statutory enactments, or of violations of
         obvious ethical or moral standards, the Court should not
         assume to declare contracts . . . contrary to public policy.
         The courts must be content to await legislative action.

     Hall v. Amica Mut. Ins. Co., 538 Pa. 337, 347, 648 A.2d 755,
     760 (1994). Id. at 347-48, 648 A.2d at 760 (citations omitted).
     This Court has further elaborated that:

         It is only when a given policy is so obviously for or against
         the public health, safety, morals or welfare that there is a
         virtual unanimity of opinion in regard to it, that a court
         may constitute itself the voice of the community in so
         declaring [that the contract is against public policy].

     Mamlin v. Genoe, 340 Pa. 320, 325, 17 A.2d 407, 409 (1941).

Eichelman v. Nationwide Ins. Co., 711 A.2d 1006, 1008 (Pa. 1998).

     Here, except for a single, bare citation to Aikens, the trial court

presented no controlling authority in support of its claim of public policy

considerations. The Aikens reference, which already assumes that the loss

is solely economic, is distinguishable.       The trial court erred in its

interpretation of the law.    Because we agree with LJF’s claim that the

Economic Loss Doctrine does not apply, we need not address the numerous

alternative assertions made in support of that conclusion, and we decline to

do so.   Nevertheless, the trial court’s misapplication of the Economic Loss

Doctrine does not end our inquiry.

                                     - 14 -
J-A09042-16


       The only substantive underlying issue in this appeal is whether LJF is

entitled to pursue its claim for loss of contract.    (See Appellant’s Brief, at

17; see also Answer of Additional Defendants, Counterclaims, ¶ 69(j)).11

On independent review, we conclude that LJF failed to present a well-

pleaded allegation of loss of contract. A generic, barebones claim of “loss of

contract,” ─ never clarified or explained in eight years of legal dispute ─ is

legally insufficient and would not warrant submission to a jury.

             Pennsylvania is a fact-pleading state. As a minimum, a
       pleader must set forth concisely the facts upon which his cause
       of action is based. The complaint must not only apprise the
       defendant of the claim being asserted, but it must also
       summarize the essential facts to support the claim.
       Landau v. Western Pennsylvania National Bank, 445 Pa.
217, 282 A.2d 335, 339 (1971) (“The purpose of [Rule 1019] is
       to require the pleader to disclose the ‘material facts’ sufficient to
       enable the adverse party to prepare his case.”) (citation
       omitted).

               Rule 1019(a) requires that “[t]he material facts on which a
       cause of action or defense is based shall be stated in a concise
       and summary form.” Pa.R.C.P. 1019(a). “Each cause of action
       and any special damage related thereto shall be stated in a
       separate count containing a demand for relief.” Id., 1020(a)
       . . . . The necessary material facts that must be alleged for such
       an action are simple: there was a contract, the defendant
       breached it, and plaintiffs suffered damages from the breach.
       Hart v. Arnold, 884 A.2d 316, 332 (Pa. Super. 2005) (“To
       successfully maintain a cause of action for breach of contract the
       plaintiff must establish: (1) the existence of a contract,
       including its essential terms, (2) a breach of a duty imposed
       by the contract, and (3) resultant damages.”) (citations
____________________________________________


11
   We recognize that LJF also maintains that it is entitled to “interest on all of
the above damages, costs and expenses[,]” including the loss of contract
claim. (Answer of Additional Defendants, Counterclaims, ¶ 69(l)).



                                          - 15 -
J-A09042-16


      omitted). . . . In Count III, we find none of the necessary
      elements of a contract action. Count III does not allege the
      existence of a contract—it references “the Plan” but that is far
      short of alleging there was a contract between the parties.
      Likewise absent is any allegation the City breached a contractual
      duty, or that damages resulted from that breach.

McShea v. City of Philadelphia, 995 A.2d 334, 339-40 (Pa. 2010) (some

citations and capitalization omitted; emphases added); see also Lerner v.

Lerner, 954 A.2d 1229, 1240 (Pa. Super. 2008) (sustaining appellee’s

preliminary objections and dismissing with prejudice appellant’s complaint,

albeit on different grounds).

      “The purpose of [Pa.R.C.P. 1019(a)] is to require the pleader to

disclose the ‘material facts’ sufficient to enable the adverse party to prepare

his case.” Landau v. W. Pennsylvania Nat. Bank, 282 A.2d 335, 339 (Pa.

1971) (citations omitted).      “In the instant case, the single, vague and

conclusory allegation that the mortgagee and lessee have ‘conspired’ to the

detriment of the mortgagors falls far short of the requisite pleading of ‘the

material facts.’” Id. at 340.

      While it is impossible to establish precise standards as to the
      degree of particularity required in a given situation, two
      conditions must always be met. The pleadings must adequately
      explain the nature of the claim to the opposing party so as to
      permit him to prepare a defense and they must be sufficient to
      convince the court that the averments are not merely
      subterfuge.

Bata v. Cent.-Penn Nat’l Bank of Phila., 224 A.2d 174, 179 (Pa. 1966),

cert. denied, 386 U.S. 1007 (1967); accord, Sevin v. Kelshaw, 611 A.2d
1232, 1234 (Pa. Super. 1992).

                                     - 16 -
J-A09042-16


      Similarly, here, we conclude that Appellant’s unspecified loss of

contract claim fails to disclose the material facts sufficient to enable the

adverse parties to prepare their respective cases and falls far short of the

requisite pleading of the material, essential facts of the claim. On this basis

alone, the trial court could properly sustain preliminary objections and grant

judgment on the pleadings.

      Accordingly,   we   affirm   the   court’s   order   sustaining   Appellees’

preliminary objections and granting judgment on the pleadings, albeit on

different grounds. See Devine v. Hutt, 863 A.2d 1160, 1170 (Pa. Super.

2004) (appellate court may affirm trial court on any basis if result is

correct).

      Orders affirmed. Motions to dismiss denied as moot.

      President Judge Emeritus Ford Elliott joins the Opinion.

      Judge Jenkins concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2016




                                     - 17 -